Citation Nr: 1528748	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability in the right ear, to include otitis media or eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Original jurisdiction resides with the RO in Togus, Maine.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for right ear disability, to include otitis media and eustachian tube dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has conceded exposure to noise during active duty service due to working as an automobile repairman.

2.  The Veteran is competent to indicate that he has experienced intermittent ringing in his ears, a.k.a. tinnitus, from the time he was exposed to noise in service to the present.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are among the "chronic diseases" enumerated under section 3.309(a).  See Fountain v. McDonald, -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

III.  Entitlement to Service Connection for Tinnitus

At a VA examination in June 2010, the Veteran reported he had bilateral intermittent tinnitus that he indicated had onset in service.  He stated the ringing sound occurred a few days a week and lasted from 1 to 2 hours and that it had been present since service, along with other recurrent ear problems such as ear infections.

The Veteran's DD-214 indicates he was an automobile repairman with the 5101 Transportation Squad during service.  The RO conceded exposure to noise associated with the Veteran's assignment.

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus because noise exposure (considered an in-service injury) is conceded.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus both during military service and in the present.  As such, reasonable doubt can be resolved in the Veteran's favor as he has a self-provided diagnosis of tinnitus in service, and a subsequent manifestation of the same chronic disease during the appeal period.  


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Reasons for Remand: To afford the Veteran a new VA examination.

The Veteran contends that his right ear otitis media and bilateral hearing loss are related to his active duty service as an automobile repairman on a flight line.  The RO has conceded in-service exposure to hazardous noise based on the Veteran's in-service assignment with the 5101 Transportation Squad. 

The Veteran contends that he has had recurring ear infections the first of which he experienced during service.  He contends that his "original ear doctor" only kept records for the past 10 years and as such, there are no records closer to separation from service to demonstrate that he did seek audiological treatment prior to February 2004, the date of the first post-service treatment record in the claims file.  See September 2010 Notice of Disagreement.  See also March 2012 Form 9. 
The Veteran's service treatment records (STRs) indicate that he sought treatment for a right ear infection on  June  22, 1961 and that he had been experiencing symptoms for 4 days.  Otitis externa was identified.  Follow-up treatment two days later showed the ear was swollen and red and "loaded with debris."  It was washed and cleaned.  Two days later the right ear was noted to have moderate debris with green pus.  The left ear was noted to be "okay."  On July 11, 1961, it was noted the right ear was "greatly improved."  Again, the left ear was noted to be "okay."  

The Veteran's December 1959 enlistment examination shows only a normal whispered voice test.  However, audiometric testing was done in January 1960, a few weeks after he entered onto active duty.  The results are in graph form.

On the graph, pure tone thresholds, in decibels, appear to be as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15 (30)
10 (20)
-5 (5)
20 (30)
5 (10)
20 (30)
LEFT
20 (35)
10 (20)
-5 (5)
10 (20)
5 (10)
25 (35)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Those are the figures on the left of each column and are not in parentheses.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

These findings appear to show that the Veteran had some hearing loss during active duty if one compares the results, once converted to ISO standards, to the definition of hearing loss cited in a treatise by the Court in Hensley, i.e., that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's September 1963 separation examination report reflects a normal whisper test. Otherwise, the report is silent as to any concerns involving the ears.

In a February 2004 private treatment record, it was noted the Veteran reported awareness of poorer hearing in the left ear than in the right ear and that he had been experiencing a sensation of "plugging" and "popping" in both ears.  A significant history of noise exposure while working as a machine mechanic was noted.  

A private record dated in November 2008 indicated a complaint of ear discharge from the right ear.  It was noted the Veteran had a right sided tympanostomy tube placed in his right ear.  

Private treatment records dated in May 2009 indicated the Veteran sought follow up for chronic otitis media and eustachian tube dysfunction in the right ear.  Hearing loss bilateral, right side conductive, likely secondary to fluid in middle ear space was noted.  Hearing loss on the left side was noted to be sensorineural.

In June 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran's DD-214 documented that his last duty assignment was with the 1501 Transportation Squad.  The examiner also noted that the Veteran had a positive history of occupational noise exposure having worked as a machine mechanic for 20 years prior to retirement in 2000.  The Veteran indicated he had bilateral ear infections during service and that he has continued to have recurring infections in his right ear.  At the time of the examination, the Veteran was taking medication for a right side ear infection that had started two days prior.  Bilateral hearing loss for VA purposes was demonstrated on an audiogram.  As to the circumstances and initial manifestations of the disability in the Veteran's right ear, the examiner noted that the Veteran was treated for otitis media during service in 1961, although his separation physical was silent regarding any ear problem.  In addition, the medical record did not show any treatment after service until 2004.

As to a relationship between the Veteran's current otitis media and his active duty service, the examiner opined:

It is less likely than not that the veteran's current otitis media, right ear is related to the otitis media which he was treated for in 1961 while on active duty.  The [Veteran's] exit physical is silent regarding any ear problems, which demonstrates that his otitis media in 1961 (49 years ago) was a self-limiting condition which resolved before leaving military service.  His current diagnosis is many years after his last documented treatment in 1961 and is most likely a separate entity.

In August 2010, the RO sought an addendum opinion to address the Veteran's left ear hearing loss and tinnitus.  The examiner indicated that the Veteran's hearing loss, tinnitus and right ear otitis media were documented as starting after his discharge from military service.  In addition, the examiner recognized that the treatment in service was for otitis externa and that otitis externa does not produce hearing loss, tinnitus or otitis media.  The VA examiner never mentioned or discussed the January 1960 audiometric findings in service.

Upon review of the evidence, the Board finds that there is no adequate opinion of record as to the likely etiology of hearing loss in the Veteran left ear.  In addition, the Board finds that clarification as to the Veteran's right ear disability that has led to some conductive hearing loss is necessary prior to a final adjudication of the claims.

The most recent examination of record was 5 years ago and the record does not contain any recent treatment records that may show further recurrence of the Veteran's right ear disability.  The Board recognizes the finding that otitis externa and otitis media are differing conditions.  However, it appears the Veteran had an ear infection during service lasting at least 3 weeks that involved discharge from the ear and medication to treat.  More current treatment of the Veteran's ear condition has also involved discharge from the ear and medication to treat.  Evidence that the Veteran had a tympanostomy tube inserted in his right ear indicates the presence of a chronic ear problem.  The Board finds that the Veteran should be afforded another VA examination to determine the current nature of his right ear disability and obtain an opinion regarding its likely etiology noting the right ear infection in service.

Regarding left ear hearing loss, the Veteran has a current disability and the record reflects conceded in-service exposure to noise.  Therefore, the remaining question is whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service or was caused by conceded in-service acoustic trauma (considered an in-service injury).

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

Further, the audiologist who performed the June 2010 VA examination did not bring any expertise to bare regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  
As it does not appear that a medical opinion regarding left ear sensorineural hearing loss was provided in the June 2010 VA examination report or in the August 2010 addendum opinion, such opinion must be sought prior to an adjudication of the claim as part of VA's duty to assist.  As to the right ear, medical evidence shows that such hearing loss is 'mixed' or at least partially due to his recurrent otitis media.  On remand, the examiner should also provide an opinion as to the etiology of the Veteran's right ear hearing loss as it relates to otitis media and to noise exposure in service.  

Currently, the claims file contains no VA treatment records.   On remand, the RO should determine if the Veteran is seeking VA treatment and, if so, obtain such records.  The RO should also give the Veteran an opportunity to supplement the claims file with any private records that support his claim for service connection for a chronic, recurring right ear disability and/or left ear sensorineural hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to his hearing loss or right ear disability that are not already of record.  Request any records properly identified by the Veteran.  Notably, any records demonstrating treatment prior to 2004 for recurrent infections or more recent treatment showing ear infections similar to that in service would be helpful to the Board.

3.  After the previous development is completed, schedule the Veteran for an audiological examination with a different examiner than the audiologist who performed the June 2010 VA examination.  The claims file must be made available to and reviewed by the examiner.  Indication that a review was made must appear in the examination report.

An evaluation of the Veteran's hearing should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test. The objective findings and the Veteran's subjective complaints should be recorded in detail. 

The examiner should indicate whether the Veteran currently has an ear infection in either ear and review the record for recurring right ear concerns.  The examiner should note treatment of a right ear infection over the course of a 3 week period during service that involved discharge from the ear and the fact that after service, the Veteran had a tympanostomy tube placed in the right ear to remove discharge.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ear disability was caused by some event or injury in service or had its onset in service.  With regard to the latter, the examiner must specifically comment on the January 1960 audiogram results which are in graph form in the service treatment records and which appear to show some degree of hearing loss when those findings are converted to ISO standards.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  
The examiner should also provide opinions as to the hearing loss in both the Veteran's ears.  Evidence suggests that hearing loss in the right ear is caused by the Veteran's chronic otitis media; however, the examiner should consider in-service noise exposure as a cause for hearing loss in both ears and provide etiology opinions.

When providing an opinion as to the etiology of hearing loss, the examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Following review of the record, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right ear hearing loss and or left ear hearing loss is/are causally or etiologically related to his military service, including noise exposure experienced therein, as opposed to being more likely due to some other cause or factor.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


